DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claim 6 has been cancelled.
Claim 21 has been newly added.
Claims 1-5 and 7-21 are pending.
Applicant’s arguments in the Remarks filed on 06/23/2021 have been considered but are moot in the new ground of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al (US 9800933) in view of Guerra (US 2014/0250471) and further in view of Song et al (US 2009/0055866).
Regarding claim 1, Strothmann discloses a method, comprising:
receiving, by a first device, an electronic programming guide (EPG) including channel identifiers for a plurality of Quadrature Amplitude Modulation (QAM) channels and a plurality of Internet Protocol (IP) channels (Figures 2a-2b; Col 1 lines 37-41, Col 2 lines 41-54, Col 3 lines 55-57 and Col 7 lines 14-58 for receiving EPG data including QAM and IP channels for display);
receiving, by the first device, a first tuning request including a first channel identifier from the EPG (Col 4 lines 64-67 and Col 5 lines 38-58 for receiving a tuning request of user selected channel from EPG);
providing, by the first device and to a second device, a first request for a source (Col 4 line 64 through Col 5 line 12 for providing to server a request of selectable CDN information URL associated with user’s selected IP channel), wherein the first request 
wherein the source URL includes data indicating whether the source URL corresponds to an IP channel or a QAM channel (Figures 2a-2b; Col 4 lines 15-17, Col 5 lines 28-45, Col 6 lines 43-50and Col 7 lines 20-24 for the CDN information URL associated with an IP channel in EPG);
providing, by the first device and based on determining that the source URL corresponds to the IP channel, the source URL to a third device via a first IP communication session (Col 3 lines 42-47, Col 9 lines 10-15 and line 50 through Col 10 line 37 and Col 13 lines 7-67 for providing source ID including CDN URL associated with IP channel to server or other headend);
receiving, by the first device, via the first IP communication session, and from the third device, first content segments associated with the IP channel; and providing, by the first device and to a fourth device, the first content segments for display (Col 9 lines 7-30 and Col 10 lines 9-12 for receiving digital and analog video content via IP communication session from a content server, and providing processed video content to a television for display).
Strothmann is silent about the first request includes a device identifier for the first device, and is silent about requesting and receiving a source URL includes a Boolean flag indicating the source URL corresponding to the IP channel.
Guerra discloses providing a first request for a source Universal Resource Locator (URL), and receiving a source URL, wherein the source URL includes data indicating that the source URL corresponds to an IP channel (¶ [0042], ¶ [0066]-[0067], 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann system with the teaching of Guerra, so to provide an alternative way of communication in client-server computing architecture for providing IP video content as matter of engineering choices.
Song discloses receiving a source URL includes a Boolean flag indicating the source URL to determine that the source URL corresponding to the IP channel (¶ [0125]-[0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the URL of Strothmann in view of Guerra system to include a Boolean flag as taught by Song, so to provide an alternative way of providing information about channel source as a matter of engineering choices.

	Regarding claim 8, Strothmann discloses a media client device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories (Figure 6), configured to:

receive a first tuning request including a first channel identifier from the EPG (Col 4 lines 64-67 and Col 5 lines 38-58); 
provide, to a second device, a first request for a first source, wherein the first request includes the first channel identifier (Col 4 line 64 through Col 5 line 12), wherein the first request includes the first channel identifier (Col 3 lines 44-45);
wherein the first source URL includes data indicating whether the first source URL corresponds to an IP channel or a QAM channel (Figures 2a-2b; Col 4 lines 15-17, Col 5 lines 28-45, Col 6 lines 43-50and Col 7 lines 20-24);
provide, based on determining that the first source URL corresponds to the IP channel, the first source URL to a third device via a browser application establishing a first IP communication session (Col 3 lines 42-47, Col 9 lines 10-15 and line 50 through Col 10 line 37 and Col 13 lines 7-67), wherein the browser application is running on the media client device (Col 17 lines 48-54); and
receive, from the third device, first content segments relating to the IP channel (Col 9 lines 7-30 and Col 10 lines 9-12).
Strothmann is silent about the first request includes a device identifier for the first device, and is silent about requesting and receiving a source URL includes a Boolean flag indicating the source URL corresponding to the IP channel.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann system with the teaching of Guerra, so to provide an alternative way of communication in client-server computing architecture for providing IP video content as matter of engineering choices.
Song discloses receiving a source URL includes a Boolean flag indicating the source URL to determine that the source URL corresponding to the IP channel (¶ [0125] and ¶ [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the URL of Strothmann in view of Guerra system to include a Boolean flag as taught by Song, so to provide an alternative way of providing information about channel source as a matter of engineering choices.



	Regarding claim 13, Strothmann in view of Guerra and further in view of Song discloses the device as discussed in the rejection of claim 8. The combined system further discloses receive a second tuning request including a second channel identifier from the EPG; receive a second source URL, wherein the second source URL includes data indicating that the second source URL corresponds to a QAM channel; and tune, based on the data indicating that the second source URL corresponds to a QAM channel, to the QAM channel using the second source URL via a QAM communication session (taught by Strothmann; Col 3 lines 37-54, Col 4 lines 11-67 and Col 5 lines 38-58; and taught by Guerra; ¶ [0011]-[0012], ¶ [0042], ¶ [0061]-[0067], ¶ [0091]-[0092], ¶ [0131] and ¶ [0159]-[0165]).

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al (US 9800933) in view of Guerra (US 2014/0250471) and Song et al (US 2009/0055866) as applied to claim 1 above, and further in view of Chakrovorthy et al (US 9767317).
Regarding claim 2, Strothmann in view of Guerra and further in view of Song discloses the method as discussed in the rejection of claim 1. The combined system is 
Chakrovorthy discloses the IP communication session includes a Media Source Extensions (MSE) session (see module 222(5) in Figure 2; Col 13 lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra and Song system with the teaching of Chakrovorthy about a Media Source Extensions (MSE) session, so to take advantage of the standard in receiving and processing content displayed in Web browsers that support HTML 5.

	Regarding claim 3, Strothmann in view of Guerra and further in view of Song discloses the method as discussed in the rejection of claim 1. The combined system further discloses providing, based on information regarding the content segments, an authentication or authorization request to an authorization system via IP communication session to access the requested content segments (taught by Strothmann; Col 11 line 63 through Col 12 line 8; and taught by Guerra; ¶ [0017], ¶ [0058] and ¶ [0097]-[0098]), but is silent about a license request; and receiving a license and a key to access the content segments.
Chakrovorthy discloses providing a license request and receiving a license and a key to access the content (Col 3 lines 52-59, Col 7 lines 8-41 and Col 17 line 45 through Col 18 line 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra and 

	Regarding claim 4, Strothmann in view of Guerra, Song and further in view of Chakrovorthy discloses the method as discussed in the rejection of claim 3. The combined system further discloses wherein the second IP communication session includes an Encrypted Media Extensions (EME) session (taught by Chakrovorthy; see module 222(4) in Figure 2 and Figure 4).

Regarding claims 10-12, all limitations of claims 10-12 are analyzed and rejected corresponding to claims 2-4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al (US 9800933) in view of Guerra (US 2014/0250471) and Song et al (US 2009/0055866) as applied to claim 1 above, and further in view of He et al (US 2020/0037029).
	Regarding claim 5, Strothmann in view of Guerra and further in view of Song discloses the method as discussed in the rejection of claim 1. The combined system further discloses providing the source URL to the third device comprises: providing the source URL via a browser application on the first device (taught by Strothmann; Col 17 lines 48-54; and taught by Guerra; web server application 134 in Figure 1), but is silent about the browser application runs a Motion Picture Experts Group - Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra and Song system with the teaching of He about a browser application runs a Motion Picture Experts Group - Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client, so to enhance system with capability of delivering and processing requested content using MPEG-DASH architecture.

Claims 7, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al (US 9800933) in view of Guerra (US 2014/0250471) and Song et al (US 2009/0055866) as applied to claim 1 above, and further in view of Beattie, Jr. et al (US 9521386).
Regarding claim 7, Strothmann in view of Guerra and further in view of Song discloses the method as discussed in the rejection of claim 1. The combined system further discloses receiving, from the third device, second content segments via a second IP communication session established based on a second tuning request including a second channel identifier from the EPG (taught by Strothmann; Col 4 lines 34-67), but is silent about the first device receives at least a portion of the first content segments and at least a portion of the second content segments concurrently.
Beattie discloses receiving second content segments via a second IP communication session established based on a second tuning request including a 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra and Song system with the teaching of Beattie, so to enhance system with capability of receiving and processing multiple video streams in the benefits of improving user viewing experience.

	Regarding claim 14, Strothmann discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (Figures 6 and 7b; Col 18 lines 18-35), cause the one or more processors to:
receive an electronic programming guide (EPG) including channel identifiers for a plurality of channels, wherein the plurality of channels includes one or more Quadrature Amplitude Modulation (QAM) channels and one or more Internet Protocol (IP) channels (Figures 2a-2b; Col 1 lines 37-41, Col 2 lines 41-54, Col 3 lines 55-57 and Col 7 lines 14-58);
receive a first tuning request including a first channel identifier from the EPG (Col 4 lines 64-67 and Col 5 lines 38-58); 
provide a first request for a source, wherein the first request includes the first channel identifier (Col 4 line 64 through Col 5 line 12),

provide, based on determining that the source URL corresponds to the IP channel, the source URL via a first IP communication session (Col 3 lines 42-47, Col 9 lines 10-15 and line 50 through Col 10 line 37 and Col 13 lines 7-67);
receive, via the first IP communication session, first content segments relating to the IP channel (Col 9 lines 7-30 and Col 10 lines 9-12);
establish a second IP communication session based on a second tuning request including a second channel identifier from the EPG; and receive, via the second IP communication session, second content segments relating to the QAM channel (Col 4 lines 34-67).
Strothmann is silent about the first request includes a device identifier for the first device, is silent about requesting and receiving a source URL includes a Boolean flag indicating the source URL corresponding to the IP channel, and is silent about at least a portion of the first content segments are received concurrently with at least a portion of the second content segments.
Guerra discloses providing a first request for a source Universal Resource Locator (URL), and receiving a source URL, wherein the source URL includes data indicating that the source URL corresponds to an IP channel (¶ [0042], ¶ [0066]-[0067], ¶ [0092], ¶ [0131], ¶ [0162] and ¶ [0165]), wherein the first request includes the first channel identifier and a device identifier for the first device (¶ [0044], ¶ [0051], ¶ [0069] and ¶ [0092]); providing, by the first device and based on the data indicating that the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann system with the teaching of Guerra, so to provide an alternative way of communication in client-server computing architecture for providing IP video content as matter of engineering choices.
Song discloses receiving a source URL includes a Boolean flag indicating the source URL to determine that the source URL corresponding to the IP channel (¶ [0125]-[0130]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the URL of Strothmann in view of Guerra system to include a Boolean flag as taught by Song, so to provide an alternative way of providing information about channel source as a matter of engineering choices.
Beattie discloses receiving second content segments via a second IP communication session established based on a second tuning request including a second channel identifier from the EPG, and receiving at least a portion of the first content segments and at least a portion of the second content segments concurrently (Col 4 lines 2-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra and Song system with the teaching of Beattie, so to enhance system with capability of 

	Regarding claim 18, Strothmann in view of Guerra and Song and further in view of Beattie discloses the non-transitory computer-readable medium as discussed in the rejection of claim 14. The combined system further discloses when providing the first request for the source URL, provide the first request for the source URL via middleware; when receiving the source URL, receive the source URL via the middleware; and when providing the source URL, provide the source URL via a browser application (taught by Strothmann; Figure 4 for middleware 434 and Col 17 lines 43-54 for browser application; taught by Guerra; (¶ [0042], ¶ [0066]-[0067], ¶ [0092], ¶ [0108], ¶ [0131]-[0132], ¶ [0162] and ¶ [0165]). 

	Regarding claim 21, Strothmann in view of Guerra and further in view of Song discloses the method as discussed in the rejection of claim 1. The combined system further discloses receive a second tuning request including a second channel identifier from the EPG; receive a second source URL, wherein the second source URL includes data indicating that the second source URL corresponds to a QAM channel; tuning, based on the data indicating that the second source URL corresponds to a QAM channel, to the QAM channel using the second source URL via a QAM communication session; and receiving, via the QAM communication session, second content segments associated with the QAM channel (taught by Strothmann; Col 3 lines 37-54, Col 4 lines 
The combined system is silent about at least a portion of the first content segments are received concurrently with at least a portion of the second content segments.
Beattie discloses receiving second content segments via a second IP communication session established based on a second tuning request including a second channel identifier from the EPG, and receiving at least a portion of the first content segments and at least a portion of the second content segments concurrently (Col 4 lines 2-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra and Song system with the teaching of Beattie, so to enhance system with capability of receiving and processing multiple video streams in the benefits of improving user viewing experience.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al (US 9800933) in view of Guerra (US 2014/0250471), Song et al (US 2009/0055866) and Beattie, Jr. et al (US 9521386) as applied to claim 14 above, and further in view of Chakrovorthy et al (US 9767317).
Regarding claim 15, Strothmann in view of Guerra, Song and further in view of Beattie discloses the non-transitory computer-readable medium as discussed in the 
Chakrovorthy discloses the IP communication session includes a Media Source Extensions (MSE) session (see module 222(5) in Figure 2; Col 13 lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Strothmann, Guerra, Song and Beattie with the teaching of Chakrovorthy about a Media Source Extensions (MSE) session, so to take advantage of the standard in receiving and processing content displayed in Web browsers that support HTML 5.

	Regarding claim 16, Strothmann in view of Guerra, Song and further in view of Beattie discloses the method as discussed in the rejection of claim 14. The combined system further discloses providing, based on information regarding the content segments, an authentication or authorization request to an authorization system via IP communication session to access the requested content segments (taught by Strothmann; Col 11 line 63 through Col 12 line 8; and taught by Guerra; ¶ [0017], ¶ [0058] and ¶ [0097]-[0098]), but is silent about a license request; and receiving a license and a key to access the content segments.
Chakrovorthy discloses providing a license request and receiving a license and a key to access the content (Col 3 lines 52-59, Col 7 lines 8-41 and Col 17 line 45 through Col 18 line 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of 

	Regarding claim 17, Strothmann in view of Guerra, Song, Beattie and further in view of Chakrovorthy discloses the method as discussed in the rejection of claim 16. The combined system further discloses wherein the second IP communication session includes an Encrypted Media Extensions (EME) session (taught by Chakrovorthy; see module 222(4) in Figure 2 and Figure 4).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strothmann et al (US 9800933) in view of Guerra (US 2014/0250471), Song et al (US 2009/0055866) and Beattie, Jr. et al (US 9521386) as applied to claim 14 above, and further in view of Gandhi et al (US 2019/0215542).
	Regarding claim 19, Strothmann in view of Guerra, Song and further in view of Beattie discloses the method as discussed in the rejection of claim 14. The combined system further discloses providing the source URL to the third device comprises: providing the source URL via a browser application on the first device (taught by Strothmann; Col 17 lines 48-54; and taught by Guerra; web server application 134 in Figure 1), but is silent about the browser application runs a Motion Picture Experts Group - Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client.

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Strothmann in view of Guerra, Song and Beattie system with the teaching of Gandhi about a browser application runs a Motion Picture Experts Group - Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client, so to enhance system with capability of delivering and processing requested content using MPEG-DASH architecture.

Regarding claim 20, Strothmann in view of Guerra, Song, Beattie and further in view of Gandhi discloses the method as discussed in the rejection of claim 19. The combined system further discloses wherein the MPEG-DASH client includes a dashjs player and/or a Shaka player (taught by Gandhi; ¶ [0037] and ¶ [0042]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421